Citation Nr: 1827069	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-42 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for melanoma, right cheek (melanoma), to include as due to ionizing radiation.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The Veteran asserts that his prostate cancer and melanoma are the result of his exposure to ionizing radiation.  See March 2018 Appellate Brief.

Specifically, service connection for claims based on exposure to ionizing radiation in service can be established by three different avenues.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (d)(2)(i), if the Veteran was a "radiation-exposed veteran", as defined in subsection 3.309(d)(3)(i) of the regulation, unless the presumption is rebutted by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(d), 3.309(d) (2017).  

Second, under 38 C.F.R. § 3.311 (2017), if the Veteran develops a "radiogenic disease," which is defined as a disease that may be induced by ionizing radiation, and it is claimed that the disease was caused by exposure to ionizing radiation in service, specific development procedures set forth in section 3.311 will be followed by VA as warranted in accordance with the provisions of that regulation to determine whether service connection may be established.  

Third, service connection may be established on a direct basis (direct service connection) by competent and probative evidence that the claimed condition was actually caused by exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Rucker, 10 Vet. App. at 71.

Here, service connection cannot be established on a presumptive basis (under the first avenue listed above) because prostate cancer and melanoma are not listed in 38 C.F.R. § 3.309(d)(2)(1) as a diseases for which presumptive service connection is available.  Furthermore, the Veteran is not considered a "radiation-exposed Veteran" because his service personnel records do not show that he participated in a "radiation-risk" activity, as defined in 38 C.F.R. § 3.309(d)(3)(ii).

Given that the Veteran does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(2), service connection may still be established, under the second avenue, by special development procedures provided in 38 C.F.R. § 3.311, if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  According to 38 C.F.R. § 3.311, a "radiogenic disease" is a disease that may be induced by ionizing radiation, which includes and is not limited to, prostate cancer, as well as melanoma, which is classified as "any other cancer", in this provision.  See 38 C.F.R. § 3.311.

These special development procedures in § 3.311(a) require that a request be made for any available records concerning the Veteran's exposure to radiation.  The AOJ submitted a request with the United Sates Army Dosimetry Center (U.S. Army Dosimetry Center) for the Veteran's records of occupational exposure to radiation and/or dosimetry information.  See March 2017 Map-D Development Letter.  Accordingly, in April 2017, the U.S. Army Dosimetry Center provided a response, which indicated a finding of 000.000 radiation exposure.  See April 2017 Duplicate Radiation Risk Activity Information Sheet and Statement.  Consequently, with no radiation exposure, service connection based on the procedural advantages of 38 C.F.R. § 3.311 is not warranted.

Finally, under the third avenue, the Board is also obligated to consider service connection, without reference to the radiation regulations, 38 C.F.R. §§ 3.309(d), 3.311.  The United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Therefore, an evaluation of this claim for service connection for prostate cancer and melanoma must be undertaken on the basis of direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2012).   

The Veteran provides a detailed account of his work, which entailed the handling of radioactive material while in service.  He asserts that he was assigned to Seneca Army Depot in Romulus, New York as an Army nuclear weapons specialist from early 1969 to the later part of 1970.  See February 2014 Statement in Support of Claim.  He further asserts that he worked for the Defense Atomic Support Agency at Seneca Army Depot in the restricted nuclear weapon area.  Id.  He explained that the restricted nuclear weapons area is part of EPA Region 2 clean-up between the Army, EPA and the State of New York.  Id.  By describing some of his job functions and duties while he was stationed there, he stated that he worked on various nuclear weapons, including the Army 8 inch artillery nuclear projectile, which contained radioactive O rings that he handled, while inspecting and cleaning; he worked on the O rings in an isolated room, where he was dressed to protect himself from radiation, although he thought that the protective clothing was questionable at the time; he worked on army nuclear missiles, which he described as a surface to air or surface to surface missile system with warhead; he dis-assembled, inspected and tested the guidance system and nuclear warhead, and then assembled the missile to be shipped out.  Id.  The Veteran also explained that he worked on the army nuclear missiles sergeant, which was the largest army nuclear missile at the time; he performed the same maintenance routines on the sergeant missiles as he did with another type of missile, dis-assemble, inspected, tested, cleaned and then re-assembled them to be sent back out to locations; and that he worked outside in the restricted area during the Summer of 1970, de-commissioning various nuclear missiles, including destroying their guidance system and burying classified parts, including warheads in large pits, with six feet of dirt between the buried items and the surface.  Id.

Given his competent lay statements of in-service exposure to radioactive materials and his current diagnoses of prostate cancer and melanoma, the Veteran has not yet been afforded a VA examination.  Therefore, further development is required for an adequate evaluation of his service connection claims on the basis of direct service connection, pursuant to Combee.  In this regard, a remand is required for a VA examination on the nature and etiology of his diagnosed prostate cancer and melanoma.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiologies of his prostate cancer and melanoma.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's prostate cancer is related to the Veteran's active service.

b.  Also, opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's melanoma is related to the Veteran's active service.


The Veteran has the right to submit additional evidence and argument on the 

matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




